EXHIBIT 4
8/10/2020                                          www.chickiesbailbonds.com




     This site can’t be reached
     www.chickiesbailbonds.com took too long to respond.

     Try:
             Checking the connection
             Checking the proxy and the firewall
             Running Windows Network Diagnostics

     ERR_CONNECTION_TIMED_OUT




        Reload                                                                 Details


www.chickiesbailbonds.com                                                                1/1
